     Case 2:20-cv-01236-APG-BNW Document 5 Filed 07/13/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     RYAN McCREARY,                                       Case No. 2:20-cv-01236-APG-BNW
4                                            Plaintiff                    ORDER
5            v.
6     CORE CIVIC, et al.,
7                                         Defendant
8
9    I.     DISCUSSION

10          On July 1, 2020, Plaintiff, an inmate in the custody of the Nevada Southern

11   Detention Center (“NSDC”), submitted a civil rights complaint under 42 U.S.C. § 1983

12   and filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). On July 7,

13   2020, this Court issued an order denying Plaintiff's application to proceed in forma

14   pauperis as incomplete and directed Plaintiff to file a fully complete application to proceed

15   in forma pauperis with complete financial attachments no later than September 4, 2020.

16   (ECF No. 3).

17          On July 9, 2020, Plaintiff submitted a financial certificate. (ECF No. 4). Plaintiff

18   did not submit an inmate account statement. If Plaintiff has not been at the NSDC facility

19   a full six-month period, Plaintiff must still submit an inmate account statement for the

20   dates he has been present at the facility.

21          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

22   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

23   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

24   inmate must submit all three the following documents to the Court:

25          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

26          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

27          page 3),

28          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
     Case 2:20-cv-01236-APG-BNW Document 5 Filed 07/13/20 Page 2 of 3



1            official (i.e. page 4 of this Court’s approved form), and
2            (3) a copy of the inmate’s prison or jail trust fund account statement for the
3    previous six-month period. If Plaintiff has not been at the facility a full six-month period,
4    Plaintiff must still submit an inmate account statement for the dates he has been present
5    at the facility.
6             The Court will grant Plaintiff a one final extension to file a fully complete
7    application to proceed in forma pauperis containing all three of the required documents.
8    Plaintiff will file a fully complete application to proceed in forma pauperis on or before
9    September 8, 2020. Absent unusual circumstances, the Court will not grant any further
10   extensions of time. If Plaintiff is unable to file a fully complete application to proceed in
11   forma pauperis with all three required documents on or before September 8, 2020, the
12   Court will dismiss this case without prejudice for Plaintiff to file a new case with the Court
13   when Plaintiff is able to acquire all three of the documents needed to file a fully complete
14   application to proceed in forma pauperis.
15           To clarify, a dismissal without prejudice means Plaintiff does not give up the right
16   to refile the case with the Court, under a new case number, when Plaintiff has all three
17   documents needed to submit with the application to proceed in forma pauperis.
18   Alternatively, Plaintiff may choose not to file an application to proceed in forma pauperis
19   and instead pay the full filing fee of $400 on or before September 8, 2020 to proceed with
20   this case.
21           The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
22   will not file the complaint unless and until Plaintiff timely files a fully complete application
23   to proceed in forma pauperis with all three documents or pays the full $400 filing fee.
24   II.     CONCLUSION
25           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
26   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well
27   as the document entitled information and instructions for filing an in forma pauperis
28   application.



                                                  -2-
     Case 2:20-cv-01236-APG-BNW Document 5 Filed 07/13/20 Page 3 of 3



1            IT IS FURTHER ORDERED that on or before September 8, 2020, Plaintiff will
2    either pay the full $400 filing fee for a civil action (which includes the $350 filing fee and
3    the $50 administrative fee) or file with the Court:
4            (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
5            Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
6            signatures on page 3),
7            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
8            official (i.e. page 4 of this Court’s approved form), and
9            (3) a copy of the inmate’s prison or jail trust fund account statement for the
10   previous six-month period. If Plaintiff has not been at the facility a full six-month period,
11   Plaintiff must still submit an inmate account statement for the dates he has been present
12   at the facility.
13           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
14   application to proceed in forma pauperis with all three documents or pay the full $400
15   filing fee for a civil action on or before September 8, 2020, the Court will dismiss this
16   action without prejudice for Plaintiff to refile the case with the Court, under a new case
17   number, when Plaintiff has all three documents needed to file a complete application to
18   proceed in forma pauperis.
19           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
20   (ECF No.1-1) but will not file it at this time.
21           DATED: July 13, 2020.
22
23                                                UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28



                                                   -3-
